Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
The prior arts does not suggest the claimed method for transmitting insulator on-site monitoring data backup comprising: connecting a central processing unit (CPU) in an insulator condition monitoring part to a communication module; establishing a connection between the CPU and a backup terminal through the communication module; retrieving a transmission data from the insulator condition monitoring part; and transmitting the transmission data to the backup terminal comprising the following steps: A-1: transmitting a transmission task into a data linked list, wherein the transmission task includes the transmission data and an identification code of the backup terminal; the data linked list being added with a new data to a tail end of the data linked list, and a data being retrieved from a head end of the data linked list; A-2: retrieving the transmission task from the data linked list according to a preset data volume of the transmission data in a set time period; the data volume of the transmission data in the set time period including a first data segment of the transmission task being executed in a first set time period; A-3: executing the transmission task through the communication module.  The closest prior art teach monitoring the condition of the insulator in a traction power system but does not suggest transmitting up the insulator condition information to the backup terminal using combination of the cited steps, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138